               Case 21-13797-PDR         Doc 17      Filed 04/22/21    Page 1 of 3




                          UNITED STATES BANKRUPTCY COURT
                           SOUTHERN DISTRICT OF FLORIDA
                              FT. LAUDERDALE DIVISION
                                  www.flsb.uscourts.gov

In re:

LIBERTY POWER HOLDINGS, LLC,                                Case No.: 21-13797-PDR
                                                            Chapter 11
      Debtor.
____________________________________/

                           MELAND BUDWICK, P.A.'S
              NOTICE OF APPEARANCE AND RESERVATION OF RIGHTS

         PLEASE TAKE NOTICE that the law firm of Meland Budwick, P.A. files its

appearance as counsel for interested party, Liberty Power Corporation (the “LPC”) in the above-

captioned case. Pursuant to § 1109(b) and all other applicable provisions of the Bankruptcy Code

and Bankruptcy Rules 2002 and 9010, LPC requests that all notices and other papers given are

required to be served in this case be given to and served upon the following:

                                  Michael S. Budwick, Esquire
                                    Florida Bar No. 938777
                                mbudwick@melandbudwick.com
                                  Daniel N. Gonzalez, Esquire
                                      Fla. Bar No. 592749
                                dgonzalez@melandbudwick.com
                                  MELAND BUDWICK, P.A.
                                3200 Southeast Financial Center
                                 200 South Biscayne Boulevard
                                     Miami, Florida 33131
                                  Telephone: (305) 358-6363
                                   Facsimile: (305) 358-1221

         Please take further notice that, pursuant to §§ 2002 and 9010 and all other applicable

provisions of the Bankruptcy Code, the foregoing request includes not only the notices and

papers referred to in the rules specified above, but also includes, without limitation, notices and

other papers as to any application, complaint, demand, hearing, motion, petition, pleading or


                                                 1
              Case 21-13797-PDR       Doc 17      Filed 04/22/21   Page 2 of 3




request, whether formal or informal, whether written or oral, and whether transmitted or

conveyed by mail, delivery, telephone, telex, or otherwise filed with regard to the above-

referenced proceeding.


                              CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a true and correct copy of the foregoing was served on April

22, 2021, via the Court's Notice of Electronic Filing upon the Registered Users listed on the

attached Exhibit 1.



                                          s/Daniel N. Gonzalez
                                          Michael S. Budwick, Esquire
                                          Florida Bar No. 938777
                                          mbudwick@melandbudwick.com
                                          Daniel N. Gonzalez, Esq.
                                          Florida Bar No. 592749
                                          dgonzalez@melandbudwick.com
                                          MELAND BUDWICK, P.A.
                                          3200 Southeast Financial Center
                                          200 South Biscayne Boulevard
                                          Miami, Florida 33131
                                          Telephone: (305) 358-6363
                                          Facsimile: (305) 358-1221

                                          Attorneys for Liberty Power Corporation




                                              2
               Case 21-13797-PDR          Doc 17     Filed 04/22/21     Page 3 of 3




Electronic Mail Notice List

The following is the list of parties who are currently on the list to receive email notice/service
for this case.

      Scott Andron sandron@broward.org, swulfekuhle@broward.org
      Paul J. Battista pbattista@gjb-law.com, gjbecf@gjb-law.com;chopkins@gjb-
       law.com;jzamora@gjb-law.com;gjbecf@ecf.courtdrive.com;vlambdin@gjb-law.com
      Heather L Harmon HHarmon@gjb-law.com, gjbecf@gjb-
       law.com;ecastellanos@gjb-law.com;gjbecf@ecf.courtdrive.com;jzamora@gjb-law.com
      Office of the US Trustee USTPRegion21.MM.ECF@usdoj.gov




                                                                                        EXHIBIT 1
